Miller, J.,
dissenting, -f I am unable to assent to the views expressed in the first paragraph of the foregoing opinion. The plain meaning of plaintiff’s agreement is. that the stoves and stove-pipes in the house insured were well secured, and that he would keep them so, in order to guard against damage to, or destruction of, the property insured by fire from that source, while using the stoves in his house for ordinary purposes.
The evidence shows that a stove in its usual place in the house was used in the ordinary manner by plaintiff’s wife, who had authority so to do, building a fire therein to warm the room, and that when the stove was so used the pipe thereto was not “ well secured,” in consequence of which the house was destroyed by the fire communicated from the stove. This, in my opinion, is a most palpable breach of the plaintiff’s agreement which releases the defendants from their obligation to pay any portion of the insurance. Upon this ground the judgment of the court below should, in my opinion, be
Reversed.